Citation Nr: 1719448	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  12-14 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as secondary to a service connected right knee disability.

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected left shoulder disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1985 to March 1989, from
November 2001 to October 2002, and from December 2003 to December 2004.

This matter comes before the Board of Veterans Appeals (Board) on appeal from January 2010 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

These claims were previously remanded by the Board in January 2015, and have since been returned for appellate review.
.  

FINDINGS OF FACT

1.  The Veteran's lumbar spine condition did not manifest during active service and is not otherwise related to his military service, nor was it caused or aggravated by his service-connected right knee disability.

2.  The Veteran's cervical spine condition did not manifest during active service and is not otherwise related to his military service, nor was it caused or aggravated by his service-connected left shoulder disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for service connection for a cervical spine condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2016).  The duty to notify in this case was satisfied by letters sent to the Veteran in October 2009, April 2010, and August 2010.  

The evidence includes the Veteran's service treatment records, VA treatment records, private treatment records, and lay evidence.  The Veteran underwent VA examinations in November 2009, July 2010, September 2010, and May 2012, with addendum opinions provided in May 2015 and February 2016.  Upon review, the Board finds the VA examinations and opinions, when viewed together, are sufficient and adequate for rating purposes.  The VA examiners reviewed the relevant medical history and lay evidence, completed physical examinations and other appropriate testing, and provided opinions as to the clinical findings.  In addition, the VA examiners provided adequate rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Board also notes that actions requested in the prior remand have been undertaken, as additional VA treatment records were associated with the Veteran's file, as well as service personnel records noting the Veteran's dates of active duty training and inactive duty training.  In addition, addendum opinions to the September 2010 and May 2012 VA examinations were provided and the claims were readjudicated.  Accordingly, the Board finds that there has been substantial compliance with prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Hence, VA has fulfilled its duties to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal may now be considered on the merits.

II.  Analysis

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty. 38 U.S.C.A. § 101 (21) and (24); 38 C.F.R. §  3.6 (a). Active military, naval, or air service also includes any period of inactive duty training (IDT) duty in which the individual concerned was disabled from injury incurred in the line of duty. Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing IDT. 38 U.S.C.A. §§ 101  (24), 106, 1131. ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists. 38 C.F.R. § 3.6 (c). IDT includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state. 38 C.F.R. § 3.6 (d).

Service connection will be granted on a direct basis if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted on a secondary basis if there is evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either caused or aggravated by a service connected disability.  38 C.F.R. § 3.310.  

Where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

Additionally, lay statements may serve to support a claim of service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Further, it is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Lumbar Spine

The evidence of record, including VA treatment records and examinations, establishes that the Veteran has a diagnosis of degenerative joint disease (DJD) of the thoracolumbar spine.  A May 2012 VA examination notes this was diagnosed in 2004.  In addition, a November 2010 private treatment record notes lumbar spondylolisthesis and spinal stenosis.  Thus, the Board finds that the Veteran has a current lumbar spine disability for service connection purposes.  

However, the evidence of record does not establish an in-service incurrence or aggravation of a lumbar spine disability. The Veteran's service treatment records, including his separation examination, are silent for complaints, treatment, or a diagnosis of any spine disorder during any time period in which he had active service.  No other evidence competently and credibly shows any in-service event upon which a claim of service connection could be based.  See 38 C.F.R. § 3.303.  Therefore, a medical opinion on the relationship between the current DJD and service is unnecessary, and the Board finds that the Veteran's DJD is not etiologically related to his active service.  Thus, service connection cannot be awarded on a direct basis. 

The Veteran, however, asserts the theory that his diagnosed DJD was caused or aggravated by an altered gait due to his service-connected right knee disability.  Service connection may be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

As an initial matter, and as to the Veteran's assertion that his lumbar spine disorder may have been caused or aggravated by an altered gait, the Board notes an October 2009 VA treatment record, as well as a April 2010 private spinal examination record prior to a spinal fusion procedure, that describe the Veteran's gait as normal.  

The Veteran was afforded VA spine examinations in November 2009, July 2010, and May 2012, which confirmed DJD.  While the July 2010 and May 2012 VA examiners opined that the Veteran's spinal disorder was less likely than not related to his military service due to a lack of an in-service injury, as well as the Veteran's age, weight and activity post-service, neither examination addressed secondary causation, i.e., whether the Veteran's lumbar spine condition may have been caused or aggravated by his service-connected right knee disability.  Thus, pursuant to a January 2015 Board remand, an addendum opinion was provided in May 2015, with a follow-up opinion in February 2016.  The examiner reviewed the claims file and the Veteran's previous examinations, and opined that the degenerative changes in the spine were not the result of his right knee disability, but rather a result of his age, post-military activities, and morbid obesity, noting the Veteran as having a body mass index (BMI) of 39.  As to the examiner's reference to the Veteran's post-military activities, the Board notes the Veteran has been primarily employed as a mechanic, while at times also employed as a truck driver and a welder.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a lumbar spine disability, to include as secondary to his service-connected right knee disability. 

The Veteran believes that his lumbar spine disability is secondary to his right knee disability.  However, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d 1376-77.  In this regard, the etiology of the Veteran's lumbar spine disability is a matter not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to the etiology of his lumbar spine condition is not competent medical evidence, and the Board affords more weight to the VA examiner's opinion.  

In this case, the Board has the authority to and affords more probative weight to the opinions of the VA examiner regarding the etiology of the Veteran's DJD of the lumbar spine.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The VA examiner is a medical professional who reviewed the claims file and considered the reported history to support the conclusion.  In addition, the opinion of the VA examiner is not contradicted by any other medical opinion of record, and was based on the examiners' thorough review of the claims file.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

In reaching this determination, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56.

B. Cervical Spine

The evidence of record, including VA treatment records and examinations, establishes that the Veteran has a diagnosis of degenerative disc disease (DDD) of the cervical spine.  In addition, a private treatment record dated September 2010 following an anterior cervical decompressive discectomy and fusion notes cervical spondylosis and a cervical disk herniation.  Thus, the Board finds that the Veteran has a current cervical spine disability for service connection purposes.  

However, the evidence of record does not establish an in-service incurrence or aggravation of a cervical spine disability.  As previously noted, the Veteran's service treatment records, including his separation examination, are silent for complaints, treatment, or a diagnosis of any spine disorder during a period of active service.  No other evidence competently and credibly shows any in-service event upon which a claim for service connection could be based.  See 38 C.F.R. § 3.303.  Therefore, a medical opinion on the relationship between the current DDD and service is unnecessary, and the Board finds that the Veteran's DDD is not etiologically related to his active service.  Thus, service connection cannot be awarded on a direct basis. 

As with his lumbar spine condition, the Veteran asserts a secondary service connection theory for his cervical spine condition; specifically, that his diagnosed DDD was caused or aggravated by his service-connected left shoulder disability.  Service connection may be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen, 7 Vet. App. at 448.

The Veteran was afforded VA spine examinations in November 2009 and July 2010, which confirmed the Veteran's DDD.  Regarding etiology, although not specifying thoracolumbar or cervical conditions, the July 2010 VA examiner opined that the Veteran's "spinal condition" was "not as likely" related to his military service due to a lack of an in-service injury.  He further opined that the Veteran's condition was related to his age and activity post-service.  The July 2010 VA examiner, however, did not address secondary causation.  Thus, an addendum opinion was provided in September 2010, where the examiner opined that it was "least likely as not that the patient's left shoulder did not cause his cervical neck condition which upon x-ray examination revealed mild narrowing at the C2-C3 and C3-C4 level with minimal osteophyte formation."  The examiner further opined that the Veteran's condition was most likely a product of his age. 

However, in its January 2015 remand, the Board found that while the September 2010 VA examiner indicated that the cervical spine condition was not caused by the left shoulder condition, the examiner failed to address whether the cervical spine condition was aggravated by the left shoulder condition.  Pursuant to the Board's remand instructions, an addendum opinion to the VA examiner's July and September 2010 opinions was provided in May 2015.  The examiner opined that the Veteran's cervical spine disability was less likely than not aggravated by his service-connected left shoulder disability beyond its natural progression of the disease.  As with the Veterans' low back disability, the examiner opined that his x-rays indicated age-related changes to his cervical spine, in addition to his post-military activities and obesity.  As previously noted, the Veteran has a post-military occupational history as a mechanic, truck driver, and welder. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a cervical spine disability, to include as secondary to his service-connected left shoulder disability. 

The Veteran believes that his cervical spine disability is secondary to his left shoulder disability.  However, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d at 1376-77.  In this regard, the etiology of the Veteran's lumbar spine disability is a matter not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to the etiology of his cervical spine condition is not competent medical evidence, and the Board affords more weight to the VA examiner's opinion.  

In this case, the Board has the authority to and affords more probative weight to the opinions of the VA examiner regarding the etiology of the Veteran's DDD of the cervical spine.  See Madden 125 F.3d at 148; Owens, 7 Vet. App. at 433; Wensch, 15 Vet. App. at 367.  The VA examiner is a medical professional who reviewed the claims file and considered the reported history to support the conclusion.  Further, the opinion of the VA examiner is not contradicted by any other medical opinion of record, and was based on the examiners' thorough review of the claims file.  See Colvin, 1 Vet. App. at 175 (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

In reaching this determination, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56.


ORDER

Entitlement to service connection for a lumbar spine disability, to include as secondary to a service connected right knee disability, is denied.

Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected left shoulder disability, is denied. 




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


